Citation Nr: 1301016	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  11-26 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to July 11, 2012 for major depressive disorder with psychotic symptoms, generalized anxiety disorder, and alcohol dependence.

2.  Entitlement to a compensable rating for tinea pedis.

3.  Entitlement to a rating in excess of 10 percent for glaucoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

In January 2010, the Veteran submitted a claim of entitlement to a rating in excess of 50 percent major depressive disorder with psychotic symptoms, generalized anxiety disorder, and alcohol dependence.  After this claim was denied in an April 2010 rating decision, the Veteran perfected an appeal.  During the pendency of this appeal, the rating assigned to the Veteran's major depressive disorder with psychotic symptoms, generalized anxiety disorder, and alcohol dependence, was increased to 100 percent, effective July 11, 2012.  As a 100 percent rating is the maximum rating available for psychiatric disabilities, the issue as to whether an increased rating is warranted on and after July 11, 2012, is moot and, thus, will not be considered herein.  See AB v. Brown, 6 Vet. App. 35, 39 (1993)(holding that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDINGS OF FACT

1.  In November 2012, before the Board promulgated a decision, the Veteran's representative submitted a written request to withdraw the appeal as to the issue of entitlement to a rating in excess of 50 percent for major depressive disorder with psychotic symptoms, generalized anxiety disorder, and alcohol dependence.

2.  In November 2012, before the Board promulgated a decision, the Veteran's representative submitted a written request to withdraw the appeal as to the issue of entitlement to a compensable rating for tinea pedis.

3.  In November 2012, before the Board promulgated a decision, the Veteran's representative submitted a written request to withdraw the appeal as to the issue of entitlement to a rating in excess of 10 percent for glaucoma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to a rating in excess of 50 percent for major depressive disorder with psychotic symptoms, generalized anxiety disorder, and alcohol dependence, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to a compensable rating for tinea pedis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of the appeal on the issue of entitlement to a rating in excess of 10 percent for glaucoma have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In November 2012, the Veteran's representative submitted a request to withdraw the appeals as to the above-captioned claims on the Veteran's behalf.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran's authorized representative.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegations of error of fact or law for appellate consideration with respect to the Veteran's claims of entitlement to a rating in excess of 50 percent for major depressive disorder with psychotic symptoms, generalized anxiety disorder, and alcohol dependence; entitlement to a compensable rating for tinea pedis; or entitlement to a rating in excess of 10 percent for glaucoma.  38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review these appeals and the claims are dismissed. 


ORDER

The issue of entitlement to a rating in excess of 50 percent prior to July 11, 2012 for major depressive disorder with psychotic symptoms, generalized anxiety disorder, and alcohol dependence, is dismissed.

The issue of entitlement to a compensable rating for tinea pedis is dismissed.

The issue of entitlement to a rating in excess of 10 percent for glaucoma is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


